NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 22, 2020*
                                 Decided June 24, 2020

                                         Before

                        KENNETH F. RIPPLE, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 20-1317

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 1:10-cr-00673

BRANDON RICHARDS,                                 Matthew F. Kennelly,
    Defendant-Appellant.                          Judge.


                                       ORDER

       Brandon Richards, a federal prisoner, appeals the denial of his third motion
under 18 U.S.C. § 3582(c)(2) to reduce his sentence based on the retroactive application
of Amendment 782 to the Sentencing Guidelines. He pleaded guilty in 2011 to a drug
conspiracy and received a prison term of 184 months—51 months below the low end of
his guidelines range of 235 to 293 months. He did not appeal his original sentence.

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1317                                                                        Page 2



       Richards has moved three times (in 2014, 2018, and 2020) to reduce his sentence
under § 3582(c)(2). Each time he relied on Amendment 782, which lowered the base
offense level for nearly all drug crimes. See United States v. Newman, 794 F.3d 784, 785
(7th Cir. 2015). And each time the district court denied the motion because Richards’s
184-month sentence was already below the minimum of the amended guidelines range of
188 to 235 months. Section 3582(c)(2) authorizes a reduction only if it is consistent with
the applicable policy statements, here U.S.S.G. § 1B1.10. See Dillon v. United States,
560 U.S. 817, 826 (2010). That policy statement bars a court from reducing a defendant’s
prison term to “less than the minimum of the amended guideline range.” U.S.S.G.
§ 1B1.10(b)(2)(A); Dillon, 560 U.S. at 827. Richards did not appeal either of the first two
denials.

       This time, Richards argues that, because his original sentence was 51 months
below the low end of the pre-amendment sentencing range, he is entitled to have it
reduced proportionally below the low end of the amended range. But the district court
correctly denied the motion. Once the time passed to appeal the 2014 ruling on his first
motion under Amendment 782 to reduce his sentence, the district court was
“prohibited” from addressing the second or third motions, filed years later, based on
the same amendment. See United States v. Beard, 745 F.3d 288, 291–92 (7th Cir. 2014). A
defendant may press only one motion to reduce per amendment. See id. at 292.
Therefore, “the district court had no choice but to deny” the third motion. Id.

                                                                             AFFIRMED